     David H. Krieger, Esq.
 1
     Nevada Bar No. 9086
 2   HAINES & KRIEGER, LLC
     8985 S. Eastern Avenue, Suite 350
 3
     Henderson, Nevada 89123
 4   Phone: (702) 880-5554
     FAX: (702) 385-5518
 5   Email: dkrieger@hainesandkrieger.com
 6
     Attorneys for Plaintiff,
 7   STANLEY R. BANTA
 8
                          UNITED STATES DISTRICT COURT
 9                             DISTRICT OF NEVADA
10
     STANLEY R. BANTA,
11                                               Case No.: 2:18-cv-02062-JAD-PAL
                     Plaintiff,
12                                               NOTICE OF SETTLEMENT
13
           vs.                                   BETWEEN STANLEY R. BANTA
                                                 AND TRANS UNION, LLC
14   TRANS UNION, LLC and OCWEN                                                              N
     LOAN SERVICING, LLC,                                                                    O
15
                                                                                             T
16                     Defendants.                                                           I
17

18
           NOTICE IS HERBY GIVEN that the dispute between STANLEY R.
19
     BANTA (“Plaintiff”) and Defendant TRANS UNION, LLC (“TRANS UNION”)
20

21
     has been resolved on an individual basis. The parties anticipate filing a Stipulation

22   for Dismissal of the Action as to the named Plaintiff’s claims against TRANS
23
     UNION, with Prejudice, within 60 days. Plaintiff requests that all pending dates
24

25

26
                                           Page 1 of 2
27

28
     and filing requirements as to TRANS UNION be vacated and that the Court set a
 1

 2   deadline sixty (60) from present for filing a Dismissal as to TRANS UNION.
 3
           Dated: January 30, 2019
 4
                                                      /s/ David H. Krieger, Esq.
 5                                                    David H. Krieger, Esq.
 6
                                                      Attorneys for Plaintiff
 7                                                    STANLEY R. BANTA
 8

 9
         IT IS ORDERED that the settling parties shall have until April 1, 2019, to either file
10   a stipulation to dismiss with prejudice, or a joint status report advising when the
     stipulation to dismiss will be filed.
11
        Dated: January 31, 2019
12                                                         ___________________________
                                                           Peggy A. Leen
13
                                                           United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26
                                             Page 2 of 2
27

28
